NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10578

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00056-SRB

 v.
                                                 MEMORANDUM*
SCOTT ANDREW HOLMBERG, a.k.a.
Scott Holmberg,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Scott Andrew Holmberg appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Holmberg contends that the district court procedurally erred by failing to

explain its reasons for rejecting his sentencing arguments. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court considered

Holmberg’s mitigating arguments and adequately explained the sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Holmberg also contends that his sentence is substantively unreasonable in

light of his alleged diminished capacity and because his sister was not prosecuted

for her role in the fraud. The district court did not abuse its discretion in imposing

Holmberg’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 72-

month sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Holmberg’s

failure to be deterred by his prior sentence for wire fraud. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    13-10578